Citation Nr: 0402220	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 26, 2001, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1966 
to July 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  That decision assigned an 
effective date of July 26, 2001, for the grant of service 
connection for PTSD.  The veteran appeals for an earlier 
effective date for the grant of service connection.  

In July 2003, the veteran appeared at the RO before the 
undersigned Acting Veterans Law Judge and gave testimony in 
support of his claim.  

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.


REMAND

In a May 2000 decision, the RO denied entitlement to service 
connection for PTSD.  In July 2001, the veteran requested 
that his claim be reopened.  In a January 2002 decision, the 
RO granted service connection and a 70 percent rating for 
PTSD, effective from July 26, 2001.  The veteran disagreed 
with the effective date of the grant of service connection 
and this appeal ensued.  

The veteran contends in essence that the effective date 
should be the date he originally filed his claim of service 
connection for PTSD in July 1999.  He testified that he did 
not have the medical evidence of a diagnosis of PTSD at that 
time or after his claim was denied in May 2000, even though 
his symptoms of PTSD had manifested by then.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Of the latter duty, VCAA requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and which evidence, if any, the veteran 
is expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

It cannot be said, in this case, that there has been 
sufficient compliance with the notice requirements of the 
VCAA.  Although the RO in an October 2002 statement of the 
case provided the veteran with the VCAA regulations, the 
record does not reflect that the veteran has been 
specifically notified of the information and evidence 
necessary to substantiate the claim for an earlier effective 
date for the grant of service connection, which evidence if 
any the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  As part of the notice, the 
RO should also advise the veteran of the regulations 
pertaining to the finality of unappealed rating decisions.  

Further, in the context of an effective date claim, the 
United States Court of Appeals for Veterans Claims (Court) 
has noted in a non-precedential decision that it is possible 
that a claimant could provide VA with some evidence showing 
an earlier effective date is warranted if he or she were 
properly notified of what type of evidence would substantiate 
the claim.  Greenawalt v. Principi, No. 01-2041 (U.S. Vet. 
App., March 6, 2003) (Order).  Although this decision is not 
binding on VA, it is representative of how strictly the Court 
reviews cases to determine whether there was compliance with 
the VCAA.  

Recently, the Court has also indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 
13, 2004).  The Court noted that the statutory purpose was to 
ensure adequate notice at a time when a claimant "...often has 
not yet identified the evidence and information relevant to 
the claim,"and cited the potential for prejudice in forcing 
a claimant to overcome an adverse determination, id. at 12, 
13, and emphasized that in that particular case the absence 
of prejudice had not been demonstrated.  

The Court in Pelegrini cited to four requirements under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra:  (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and, (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 14.  

In consideration of Pelegrini, it is the Board's judgment 
that this case should be remanded to the RO for 
readjudication subsequent to issuance of VCAA notification.  

Accordingly, this case is REMANDED for the following:

The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also notify 
the veteran of what evidence is required 
to substantiate the claim for an 
effective date prior to July 26, 2001 for 
the grant of service connection for PTSD, 
what evidence if any the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  As part of the 
notice, the RO should advise the veteran 
of the regulations pertaining to the 
finality of unappealed rating decisions.  
Any notice given or action taken 
thereafter by the RO must also comply 
with the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).  The RO should undertake any 
additional action necessary in the 
further development of this claim.   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



